This is an appeal by a claimant from a decision of the Workmen’s Compensation Board disallowing his claim for compensation on the ground that no accidental injury or occupational disease had been shown. Claimant was employed in the shipping department of the employer, where he lifted and moved crates. He was blind in the left eye because of old degenerative changes in the cornea. This eye was enucleated some time before his last employment. Some time in November, 1951, claimant suffered from a detached retina of the right eye. His claim is to the effect that his work caused this detachment. The medical testimony on the issue is directly in conflict. The board accepted the opinion of a specialist who testified the detachment was the spontaneous result of a pre-existing degenerative process, and wholly unrelated to claimant’s occupation or any accident. Decision unanimously affirmed, without costs. Present—Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.